Citation Nr: 1422250	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  07-31 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for contact dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1981 to July 1981, from April 1984 to September 1985, from February 1987 to June 1987, from January 1990 to June 1990, and from April 1992 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran was diagnosed with contact dermatitis in service.

2.  The Veteran does not have a current disability of contact dermatitis.


CONCLUSION OF LAW

The criteria for service connection for contact dermatitis have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In an April 2006 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in May 2007, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims files includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.
VA examined the Veteran for a skin disorder in December 2010.  The VA examiner received a medical history and report of past and present symptomatology from the Veteran, physically examined the skin, and reported the relevant findings.  The Board finds that this examination is adequate to determine the nature and etiology of any current skin disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the April 2014 Post-Remand Brief, the Veteran asserted that the December 2010 VA examination report "represents it found no evidence of contact dermatitis and no evidence of treatment in the past year.  The Veteran maintains that she has flare ups that VA has not taken into consideration prior to or during adjudication of her claim."  On review of the December 2010 VA examination report, the Board finds that the VA examiner recorded an "intermittent" history of contact dermatitis, noting that the Veteran "states she developed a severe rash on the buttocks and itching, skin breakdown and burning sensation."  The examination report specifically mentioned that there had been no skin disease treatment in the past 12 months; thus, there is no indication that the VA examiner overlooked the Veteran's history of flare-ups when the examiner presented the examination findings.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir. 2009) (holding that a VA medical professional is presumed competent to discharge his or her official duties in the absence of clear evidence to the contrary).  

The Veteran did not contend that the December 2010 VA examination was inadequate to evaluate a current skin disorder.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (finding an examination inadequate when administered during the inactive stages of the claimant's condition).  The Board may rely on an examination administered when the claimant's condition is not inflamed if there has been no allegation that the condition affects earning capacity and when the active stage lasts only a few days, rather than weeks or months.  See Voerth v. West, 
13 Vet. App. 117, 122-23 (1999) (explaining how the temporal nature of a cyclical condition may be a factor in determining the adequacy of a VA examination).  In this case, the VA examiner in December 2010 clearly noted the "intermittent" nature of the Veteran's history of contact dermatitis and noted that there is "no functional limitation."  Although the October 2006 service examiner stated a functional impairment of "avoid all water" during active stages of contact dermatitis, the Veteran has made no assertion or submitted any evidence, lay or medical, to provide details about when she has experienced flare-ups of contact dermatitis, whether she received medical treatment for the flare-ups, or how the flare-ups affected her earning capacity.  As such, the Board finds that additional examination is not necessary under the facts and circumstances of this case, and that the December 2010 VA examination is adequate.  Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  Contact dermatitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

Diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Contact Dermatitis

The Veteran asserts that she continues to experience flare-ups of contact dermatitis, which was originally diagnosed in service.  See April 2014 Post-Remand Brief.  For this reason, the Veteran contends that service connection is warranted.

The Board finds that the Veteran was diagnosed with contact dermatitis in service, associated with a specific allergen, but did not have recurrent contact dermatitis, including at service separation.  Prior to discharge, the Veteran was provided with a VA examination in October 2006.  The VA examiner examined the Veteran's claimed chronic allergic dermatology condition and diagnosed contact dermatitis associated with detergents.  The examination report listed a "subjective" factor of rash on contact, but noted that no "objective" factors were present.  The examination report also indicated that the Veteran had not received any treatment for contact dermatitis over the previous 12 months.  Allergy testing in service revealed allergies to two specific compounds found in detergents.  See April 2002 allergy test results.

The Board finds that the Veteran does not have a current contact dermatitis disability for VA disability compensation purposes.  The December 2010 VA examination report lists a diagnosis of "contact dermatitis not found at this time without functional limitation."  The December 2010 VA examination also notes that no skin disease treatment had been pursued in the previous 12 months.  

The Veteran has asserted that flare-ups of contact dermatitis occurred "prior to or during adjudication of her claim."  April 2014 Post-Remand Brief.  Although the Veteran is competent to report experiencing flare-ups, she has not characterized the nature of the flare-ups or provided specific evidence of when or how the flare-ups took place.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such vague allegations of a current disorder the Board finds to be inconsistent with, and outweighed by, the other lay and medical evidence of record, and concludes that the Veteran's recent assertion of contact dermatitis flare-ups prior to or during adjudication of the claim for service connection is not credible.  As noted above, the Veteran was diagnosed with allergies to two specific compounds found in detergents in April 2002.  During the August 2006 service examination, the Veteran reported this history of contact dermatitis, but the service treatment records are otherwise silent as to any complaints, treatment, or reported symptoms of contact dermatitis.  The October 2006 VA examination notes that there had been no treatment for a skin disorder in the previous 12 months.  Similarly, post-service treatment records do not include any complaints, treatment, or reported symptoms of contact dermatitis.  

Both the service and post-service treatment records appear to be complete, and both reflect that the Veteran was treated for other injuries, diseases, or disorders during and after service.  Such instances include in-service treatment for low back pain, a finger injury, and esophageal reflux.  Similarly, post-service instances of treatment include treatment for thyroid and low back disorders.  In consideration of the other evidence included in the service and post-service treatment records, it is likely that any flare-ups of contact dermatitis would have been mentioned and/or detected during and after service.  As a result, the absence of any recent in-service or post-service complaint, finding, or reference to treatment for contact dermatitis weighs against finding a current contact dermatitis disorder.  See Kahana v. Shinseki, 
24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered 

as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In sum, there is no credible evidence to support a finding of a current contact dermatitis disorder.


To the extent that the Veteran is allergic to compounds found in detergents, the nature of the contact dermatitis that occurred in service would not be a disability for VA disability compensation purposes.  Such seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380.
Without a current disability of contact dermatitis that is recognizable as a disability for VA disability compensation purposes, service connection for contact dermatitis 

is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for contact dermatitis is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


